Citation Nr: 1221436	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  06-34 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Veteran represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel



INTRODUCTION

The Veteran served on active duty from September 1991 to February 1998, and from February 2000 to September 2000.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 


FINDINGS OF FACT

1.  No right shoulder disability has been present during the period of this claim.

2.  No left knee disability has been present during the period of this claim.

3.  During the period of this claim, the Veteran was shown to have left ankle strain/sprain attributable to his period of active duty.  


CONCLUSIONS OF LAW

1.  A chronic right shoulder disability was not incurred in or aggravated by active service, nor can it be so presumed.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

2.  A chronic left knee disability was not incurred in or aggravated by active service, nor can it be so presumed.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

3.  A chronic left ankle disability was incurred in active duty.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Although the Veteran was not provided complete notice with respect to his service connection claim until March 2006, after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  In addition to the paper claims file, the Veteran also has an electronic claims file known as a Virtual VA file.  The Board has reviewed the electronic file which merely includes evidence and documents already associated with the Veteran's paper claims file.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

The Veteran has been afforded appropriate VA examinations, most recently in November 2010.  The Veteran has also been afforded an opportunity for a hearing before a DRO or before the Board, but declined to do so. 

Accordingly, the Board will address the merits of the Veteran's claim.  

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Arthritis is deemed to be a chronic disease under 38 C.F.R. § 3.309(a) and, as such, service connection may be granted if the evidence shows that the disease manifest to a degree of ten percent or more within one year from the date of separation from service.  38 C.F.R. § 3.307.  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Analysis

The Veteran's service treatment records (STRs) show that the Veteran was treated on numerous occasions for left ankle swelling, pain, strains, and sprains.  He was also treated for right shoulder and left knee complaints, but less often.  At the time of his 1993 treatment for his left knee, he was assessed as having left ACL laxity.  During his 1996 treatment for his right shoulder, he was assessed as possibly having an A/C separation.  The STRs are otherwise negative for any diagnosis of a right shoulder or left knee disorder.  

A November 2005 letter from the Veteran's VA treating physician notes his history of an in-service fall in 1996.  During treatment with this physician, the Veteran had reported that he had persistent bilateral ankle pain and swelling since the fall.  The physician indicated that the Veteran's bilateral ankle disability was most likely related to the injury incurred when he fell during service.  



In August 2006, the Veteran was afforded a VA examination.  Although the examiner mainly focused on the now-service connected left shoulder, back, right ankle, and right knee disabilities, he found absolutely no abnormalities in the left knee, nor did the Veteran report otherwise.  

During a January 2008 VA examination of the joints, the Veteran denied any left ankle problems whatsoever.  The examiner noted that the Veteran had a history of bilateral meniscus tears, but had a normal examination of the left knee.  

The Veteran was afforded another VA examination in July 2008, during which he reported swelling of the ankle and difficulty walking.  He endorsed bilateral ankle swelling about four times weekly and lasting for several hours.  He completely denied any left knee problems, and no complaints of a right shoulder problem were noted.  The Veteran was diagnosed as having bilateral ankle sprain/strain, with no pathology of the left knee.  The examiner opined that it was at least as likely as not that the Veteran's bilateral ankle sprain/strain was due to his military service.  

The Veteran was most recently afforded a VA examination in November 2010, during which he reported that his right shoulder, left knee, and left ankle problems have improved and resolved.  He denied any pain complaints regarding these disabilities and provided no additional comment on them.  

The Board finds that during the period on appeal, the Veteran was shown to have a left ankle sprain/strain that the July 2008 VA examiner attributed to his period of active duty.  Thus, service connection for a left ankle disability is granted.  

Upon careful review of the evidence, the Board notes that no chronic right shoulder or left knee disability was ever diagnosed during service or thereafter (although he was treated for complaints of right shoulder and left knee pain during service).  Further, the Veteran has not reported any current treatment for any chronic right shoulder or left knee disabilities.  



The evidence of record does not include any medical opinion that a current diagnosis of a right shoulder or left knee disability is (or might be) related to the Veteran's service or a service-connected disability, and does not suggest that a current diagnosis of a right shoulder or left knee disability might be related to his service or a service-connected disability.  In the absence of adequate evidence establishing a nexus between a current diagnosis of a right shoulder or left knee disability and the Veteran's service or a service-connected disability, the Board finds that the Veteran's claim seeking service connection for right shoulder and left knee disabilities must be denied.  See Brammer, supra.

With respect to whether the Veteran's own testimony can establish current disabilities here, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

In this case, the criteria under Jandreau have not been met for the Veteran's right shoulder and left knee disabilities.  Current disabilities of the right shoulder and left knee have not been established either through the clinical record or the Veteran's own statements.  Thus, the right shoulder and left knee claims must fail. 

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim of service connection for a right shoulder and left knee disability, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b)


ORDER

Service connection for a right shoulder disability is denied.

Service connection for a left knee disability is denied.

Service connection for a left ankle disability is granted.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


